Title: From Alexander Hamilton to Colonel David Hall, [20 April 1779]
From: Hamilton, Alexander
To: Hall, David



Sir
[Middlebrook, New Jersey, April 20, 1779]

By His Excellency’s command, I inclose you a Resolve of Congress of the 16th of December last, by which you will find that Capt. McLane’s Company late of Pattons Regiment is annexed to the Delaware Battalion in the arrangement of the Regs. therefore under your Command, you are to Comprehend Captn. McLane and his Officers.
I am, Sir,   Your most Obdt. Servt. Alexr.
Hamilton A De Camp
Head Quarters   Middlebrook   April 20th. 1779
The Commanding Officer of the Delaware Regt.

